g
NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
IN RE CYCLOBENZAPRINE HYDROCHLORIDE
EXTENDED-RELEASE CAPSULE PATENT
LITIGATION
EURAND, 1Nc., cEPHAL0N, 1Nc., mo ANEsrA;e;
Plaintiffs-Appellees,
V.
MYLAN PHARMACEUTICALS INC. AND MYLAN
INC., `
Defendcmts-Appellants.
2011-1399
Appea1 from the United States District C0urt for the
DiStrict of DelaWare in case no. 09-MD-2118, Judge Sue
L. RobinSon.
ON MOTION
Bef0re GAJARSA, C'ircuit Judge.
0 R D E R
My1an Phar1naceutica1s Inc. et al. submit a motion for
a stay, pending appea1, of the injunction entered by the

z
EURAND V. MYLAN 2
United States District Court for the District of De1aWare
on l\/lay 24, 2()11. Mylan also requests an immediate stay
of the injunction pending disposition of its motion for a
stay, pending appeal and for expedited briefing of the stay
motion
Upon consideration thereof
IT ls ORDERED THAT:
(l) Eurand, Inc. et al. are directed to respond no later
than 12:00 p.m. on May 31, 2011. 3
(2) Mylan’s request for an immediate stay is granted
to the extent that the injunction is temporarily stayed
pending the court’s receipt of the response and the court’s
consideration of the papers submitted.
FoR THE CoURT
"AY 3 5 wl 151 Jan Horr;a1y
Date J an Horbaly
Clerk
cc: James H. Wallace, Jr., Esq.
Wi1liam J. Marsden, Jr., Esq.
FILED
U.S.
319 rEgr`iET0\3i:A‘iPci:ii:z“c'i?nF0R
HAY 25 2011
1N'|HDRBALY
C|.ER(